Appeal from a judgment of a City Magistrate holding a Court of *883Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of the crime of book-making (Penal Law, § 986). Judgment reversed on the law, the complaint dismissed, and the fine remitted. The evidence is insufficient to establish guilt beyond a reasonable doubt. (People v. Bichardson, 287 N. Y. 563; People v. Marra, 289 N. Y. 703.) Close, F. J., Hagarty, Johnston and Adel, JJ., concur; Carswell, J., dissents and votes to affirm.